Case 1:18-cv-00493-DKW-RT Document 68-3 Filed 11/18/19 Page 1 of 13            PageID #:
                                    567



                          IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF HAWAII

 PATRICIA GROSSMAN,                             CIVIL NO. 18-cv-00493 DKW-RT
                     Plaintiff,                 MEMORANDUM IN SUPPORT OF
          vs.                                   OPPOSITION AND CROSS
                                                MOTION FOR SUMMARY
 HAWAII GOVERNMENT                              JUDMENT
 EMPLOYEES ASSOCIATION /
 AFSCME LOCAL 152; DAVID
 LASSNER, IN HIS OFFICIAL
 CAPACITY AS PRESIDENT OF THE
 UNIVERSITY OF HAWAII; AND
 CLARE E. CONNORS, IN HER
 OFFICIAL CAPACITY AS THE
 ATTORNEY GENERAL OF
 HAWAII,
           Defendants.

                     MEMORANDUM IN SUPPORT OF OPPOSITION AND
                       CROSS MOTION FOR SUMMARY JUDMENT

 I.       INTRODUCTION

          Plaintiff Grossman is an employee of the University of Hawaii, and

 performs services that are bundled into Bargaining Unit 8 (which is unique to UH).

 See HRS § 89-6(a).

          The Hawaii Governmental Employees Association (HGEA or union) is the

 exclusive representative of all UH employees included in BU 8, and Plaintiff

 joined HGEA in 1995.




 17-06716/785670_1
Case 1:18-cv-00493-DKW-RT Document 68-3 Filed 11/18/19 Page 2 of 13               PageID #:
                                    568



            After the Supreme Court’s ruling in Janus v AFSCME 138 S. 2448 (2018),

 Plaintiff informed HGEA that she no longer wished to be a member of the union.

 For reasons that were not attributable to the AG, there was a delay by HGEA in

 processing her opt-out notification.

            The instant complaint originally had two counts, the second of which was

 previously dismissed (Dkt. 46).

            The remaining Count against all Defendants is a First Amendment claim

 under 42 U.S.C. § 1983.

            The AG remains a named defendant in this suit based upon the Plaintiff’s

 singular (and accurate) premise that our office ordinarily enforces and/or defends

 the constitutionality of state statutes (which would presumably include the

 amendment to HRS § 89-4(c) (“Act 7”) enacted just two months prior to Janus in

 April 2018 (“Act 7”), establishing a specified window of time to stop the deduction

 of union dues from requesting employees’ paychecks). That being the case, it is

 our understanding that Plaintiff’s position is that an injunction is appropriate

 against the AG enjoining our office from ever enforcing HRS, Act 7 in the future.

            For the reasons set forth below, the AG disputes that such an injunction is an

 appropriate remedy in this case. Further, summary judgment is appropriate because

 the case primarily presents questions of law.




 785670_1                                      2
Case 1:18-cv-00493-DKW-RT Document 68-3 Filed 11/18/19 Page 3 of 13               PageID #:
                                    569



 II.        STATEMENT OF MATERIAL UNDISPUTED FACTS

            The parties’ Joint Stipulation Regarding Undisputed Facts (Dkt. 57) are

 listed verbatim below

            1.    Defendant David Lassner is the President of the University of Hawaii

 (“University”).

            2.    Defendant Clare E. Connors is the Attorney General for the State of

 Hawaii.

            3.    Defendant Hawaii Government Employees Association / AFSCME

 Local 152 (“HGEA”) is a labor organization.

            4.    HGEA is the certified collective bargaining representative of

 bargaining unit of administrative, professional, and technical employees of the

 University known as Unit 8.

            5.    Plaintiff Patricia Grossman (“Grossman”) is an employee of the

 University and member of Unit 8.

            6.    Employees in Unit 8 are paid through the State of Hawaii Department

 of Accounting and General Services (“DAGS”).

            7.    Employees in Unit 8 may become HGEA members by signing a

 membership card that authorizes the deduction of union dues from their pay.

            8.    Employees in Unit 8 are not required to become members of HGEA

 or authorize dues deductions as a condition of employment.



 785670_1                                     3
Case 1:18-cv-00493-DKW-RT Document 68-3 Filed 11/18/19 Page 4 of 13              PageID #:
                                    570



            9.    DAGS relies on information provided by HGEA regarding which

 employees have properly authorized or cancelled dues deductions.

            10.   HGEA members have the right to run for union office, vote in union

 officer elections, and otherwise participate in HGEA’s internal affairs.

 Nonmembers do not have these membership rights.

            11.   In 1995, Grossman signed the HGEA membership application card

 attached to the UF as Exhibit 1.

            12.   DAGS deducted union dues from Grossman’s pay and remitted those

 dues to HGEA after she became a HGEA member.

            13.   Before June 27, 2018, non-union-members in Unit 8 paid fair-

 share/agency fees to HGEA to cover their share of the cost of collective bargaining

 negotiations and contract administration. The “chargeable” fair-share fees paid by

 nonmembers were on average approximately 75% of full member dues and were

 always lower than full member dues. After the Supreme Court issued Janus v.

 AFSMCE, Council 31, 138 S. Ct. 2448 (2018) on June 27, 2018, DAGS

 immediately stopped deducting, and HGEA stopped receiving, fair-share fees from

 nonmembers.

            14.   Between July 6 and July 10, 2018, Grossman exchanged emails with

 certain staff members at HGEA, DAGS, and the University. The email chains

 containing these emails are attached to the UF as Exhibit 2.



 785670_1                                    4
Case 1:18-cv-00493-DKW-RT Document 68-3 Filed 11/18/19 Page 5 of 13             PageID #:
                                    571



            15.   On or about July 14, 2018, Grossman sent a letter dated July 13, 2018

 to HGEA’s Hawaii Island Division office and to the University of Hawaii by

 certified mail, asking to resign her membership and to stop deduction of dues. The

 letter is attached to the UF as Exhibit 3. Grossman’s letter was received by

 HGEA’s Hawaii Island Division office on the island of Hawaii on or about July 14,

 2018.

            16.   On January 9, 2019, HGEA notified DAGS of Grossman’s request to

 stop dues deductions, and dues deductions from Grossman’s pay ended.

            17.   A total of $402.60 in dues was deducted from Grossman’s pay from

 July 10, 2018 through the time deductions stopped, covering dues for the period

 July 1, 2018 through December 31, 2018. Specifically, deductions of $33.55 took

 place on approximately the 5th and 20th of each month beginning July 20, 2018 and

 ending January 4, 2019. Deductions on approximately the 5th of the month covered

 dues of the second half of the previous month, Deductions on approximately the

 20th of the month covered dues for the first half of that month.

            18.   On January, 10, 2019 HGEA send Grossman a check in the amount of

 $402.60. A copy of the check and cover letter is attached to the UF as Exhibit 4.

            19.   On January 23, 2019, Grossman’s counsel sent a letter to HGEA

 counsel regarding the check. A copy of the letter is attached to the UF as Exhibit 5.




 785670_1                                     5
Case 1:18-cv-00493-DKW-RT Document 68-3 Filed 11/18/19 Page 6 of 13            PageID #:
                                    572



            20.   On January 28, 2019, HGEA sent a follow-up letter to Grossman’s

 counsel regarding the check. A copy of that letter is attached to the UF as Exhibit

 6.

            21.   On June 21, 2019, Grossman’s counsel informed HGEA’s counsel

 that Grossman had not cashed the check.

            22.   On June 28, 2019, HGEA sent Grossman a reissued check in the

 amount of $442.86. A copy of that reissued check and cover letter is attached to the

 UF as Exhibit 7.

            23.   Grossman is no longer a member of HGEA. No dues or other

 payments to HGEA are currently being deducted from her pay. HGEA has

 instructed DAGS and the University that dues should not be deducted from

 Grossman’s pay in the future, and that HGEA will not accept receipt of any dues

 deducted from Grossman’s pay, unless she chooses to join HGEA and authorizes

 deductions again.

            In addition, the following are additional facts supported by the

 declarations of HGEA representatives Maureen Wakuzawa and Lorena

 Kauhi attached to the union’s concise statement of facts:

            24.   HGEA members have access to members-only benefits, including

 discounts on various good services.




 785670_1                                    6
Case 1:18-cv-00493-DKW-RT Document 68-3 Filed 11/18/19 Page 7 of 13                PageID #:
                                    573



            25.   HGEA’s Fiscal Office on Oahu is responsible for processing all

 member requests to resign union membership or end dues deductions.

            26.   It has consistently been HGEA’s policy and practice that if one of

 HGEA’s island division offices receives a written request from a member to resign

 or end dues deductions, the island office forwards that request to the Fiscal Office

 on Oahu for processing.

            27.   When HGEA’s Hawaii Island Division received Grossman’s

 resignation letter on or about July 14, 2018, the Hawaii Island Division attempted

 to follow HGEA policy and forward that letter to the Fiscal Office on Oahu.

            28.   As the result of an inadvertent administrative error or mail lost in

 transit, HGEA’s Fiscal Office on Oahu did not receive Grossman’s resignation

 letter.

            29.   HGEA’s Fiscal Office first learned of Grossman’s resignation letter in

 January 2019, after Grossman filed this lawsuit.

            30.   After HGEA’s Fiscal Office learned of Grossman’s resignation letter,

 HGEA promptly instructed DAGS to end Grossman’s deductions, and HGEA sent

 Grossman an unconditional refund of all dues deducted for the period July 1, 2018

 forward.

            31.   When Hawaii Act 7 was enacted on April 24, 2018, HGEA assumed it

 applied to all HGEA members.



 785670_1                                      7
Case 1:18-cv-00493-DKW-RT Document 68-3 Filed 11/18/19 Page 8 of 13            PageID #:
                                    574



            32.   In August 2018, HGEA reevaluated its interpretation of Act 7, and

 HGEA now interprets Act 7 as not applying to union members who signed

 membership and dues authorization agreements before Act 7 was enacted.

            33.   On August 15, 2018, HGEA’s Fiscal Office instructed DAGS to stop

 dues deductions for all individuals of which HGEA’s Fiscal Office was aware who

 had signed an HGEA membership and dues authorization agreement before Act 7

 was enacted and who had requested that dues deductions end after Act 7 was

 enacted. HGEA also sent checks to each of these individuals, unconditionally

 refunding all dues that had been deducted from their pay after they each had asked

 that deductions end.

            34.   Grossman was not included in the list of employees whose deductions

 ended and who received refunds in August 2018 because the Fiscal Office was not

 aware that Grossman had requested to resign and end her dues deductions. Had the

 Fiscal Office received Grossman’s resignation letter in July 2018, her deductions

 would have ended in August 2018 and she would have received an unconditional

 refund of dues deductions made after her request.

            35.   HGEA never applied Hawaii Act 7 to Grossman. When HGEA’s

 Fiscal Office first was made aware of Grossman’s request to resign and end dues

 deductions, HGEA promptly instructed DAGS to end her deductions and sent

 Grossman an unconditional refund of all post-resignation dues.



 785670_1                                    8
Case 1:18-cv-00493-DKW-RT Document 68-3 Filed 11/18/19 Page 9 of 13               PageID #:
                                    575



 III.       ARGUMENT

            As noted, the AG’s status as a defendant in this case is somewhat tangential.

 With that in mind, the Attorney General could simply focus on the “future

 enforcement of Act 7” claim alone, but the Attorney General also has concerns

 regarding several of the other claims raised in Plaintiff’s pending motion and

 directed at the other named Defendants.

            In this respect, and with due deference to the positions espoused in HGEA’s

 and UH’s briefs (almost all of which we concur with), perhaps the most concise

 way to address the AG’s concerns is to simply concentrate directly on all seven

 distinct judgments requested in Plaintiff’s motion, the first one of which asks the

 court to issue a judgment:

       a.    DECLARING that limiting the ability of Grossman to resign her
 union membership to a window of time was unconstitutional because she did
 not provide affirmative consent.

            Response: Act 7 was not actually applied to Plaintiff, making it irrelevant to

   this case. Additional Facts #35.

            Plaintiff next requests that the Court enter a judgment:

       b.    DECLARING that Grossman’s signing of the union card cannot
 provide a basis for her affirmative consent to waive her First Amendment
 rights because such authorization was based on the unconstitutional choice
 between paying the union as a member or paying the union as a non-member.

            Response: The majority decision in Janus commences as follows:




 785670_1                                      9
Case 1:18-cv-00493-DKW-RT Document 68-3 Filed 11/18/19 Page 10 of 13               PageID #:
                                    576



                  Under Illinois law, public employees are forced to subsidize a union,
                  even if they choose not to join and strongly object to the positions the
                  union takes on collective bargaining and related activities. We
                  conclude that this arrangement violates the free speech rights of
                  nonmembers by compelling them to subsidize private speech on
                  matters of substantial concern. (Emphasis added)

            While Mr. Janus was never a union member, until recently, Ms. Grossman

 did in fact join HGEA (#11) and Janus v. AFSCME, Council 31, 138 S. Ct. 2448

 (2018) says nothing about the First Amendment rights of union members, likely

 because, once someone joins a public union, there is no longer an issue over what

 the court referred to as “compelled subsidization of private speech.” Id at 2464

            Plaintiff’s motion further requests that the Court enter a judgment:


      c.    DECLARING that the practice by Defendant David Lassner of
 withholding union dues from Grossman’s paycheck was unconstitutional
 because Grossman did not provide affirmative consent for her to do so;

            Response: In addition to the above responses, it is noteworthy that the

 majority decision contains the following clarifying footnote at Id. At 2485:

            States can keep their labor-relations systems exactly as they are—only they
            cannot force nonmembers to subsidize public-sector unions. In this way, the
            States can follow the model of the federal government and 28 other States.

            Again, the focus of the Janus court was on the mandatory payment of fair-

 share/agency fees by nonmembers, not union dues by union members such as

 Plaintiff.

            Plaintiff next requests that the Court enter a judgment:



 785670_1                                      10
Case 1:18-cv-00493-DKW-RT Document 68-3 Filed 11/18/19 Page 11 of 13                 PageID #:
                                    577



       d.     ENJOINING David Lassner from collecting union dues from
 public employees like Grossman who request to end their dues deduction
 prior to an opt-out period delineated in a collective bargaining agreement;

            Response: The University of Hawaii no longer operates its own payroll

 system (#11) so this request is misplaced.

            Also, this is not a class action case, and Ms. Grossman is not a class

 representative. Instead, she’s a private plaintiff seeking prospective relief and we

 concur that Plaintiff’s claims for prospective relief are moot and should be

 dismissed because she has already received a full refund of all union dues deducted

 from her pay after she withdrew from the union, plus 10% interest. #7-22, 29-30

            Plaintiff’s motion further requests that the Court enter a judgment:

       e.      ENJOINING Defendant Hawaii Government Employees
 Association from collecting union dues from public employees like Grossman
 who request to end their dues deduction prior to an opt-out period delineated
 in a collective bargaining agreement;

            Response: See above.

            Plaintiff’s motion also requests that the Court enter a judgment:

     f.    Awarding DAMAGES against the Hawaii Government
 Employees Association for all union dues collected from Grossman since the
 commencement of her employment;

            Response: The cases on the retroactive effect of Supreme Court decisions

 cited by Plaintiff miss the mark. Janus simply does not address the question of

 reimbursement of union dues paid by former union members such as Plaintiff.

            Finally, Plaintiff’s motion requests that the Court enter a judgment:

 785670_1                                      11
Case 1:18-cv-00493-DKW-RT Document 68-3 Filed 11/18/19 Page 12 of 13                     PageID #:
                                    578



       g.     ENJOINING attorney General Connors from enforcing Haw.
 Rev. Stat. § 89-4(c) and any other provisions of Hawaii law that require public
 employees to wait until a specified window of time to stop the deduction of
 union dues from their paychecks;

            Response: Once again, Act 7 is irrelevant to this case. As also noted above,

 this is not a class action case, and Ms. Grossman is not a class representative.

 Rather, she’s a private plaintiff seeking prospective relief,

            Lastly, the AG is confused by the following statement at page 15 of

 Plaintiff’s memorandum in support:

            The opt-out window Grossman was subject to is a policy of the State of
            Hawaii, embodied in an agreement it negotiated with the Union. This policy
            continues to impact present interests; as President Lassner, the Union, and
            Attorney General Connors continue to enforce it and assert its legality.

            Plaintiff cites to no authority, declaration, stipulated fact, or evidence

 supporting the ‘negotiated agreement’ assertion (which first appears on page 1 of

 her memorandum).

 IV.        CONCLUSION

            Based on the above, this case should be dismissed in its entirety.

 //

 //

 //




 785670_1                                       12
Case 1:18-cv-00493-DKW-RT Document 68-3 Filed 11/18/19 Page 13 of 13           PageID #:
                                    579



 Alternatively, the AG’s counter motion for summary judgment should be granted.

            DATED:   Honolulu, Hawaii, November 18, 2019.

                                              /s/ Richard H. Thomason
                                             JAMES E. HALVORSON
                                             RICHARD H. THOMASON
                                             Deputy Attorneys General

                                             Attorneys for Defendant
                                             CLARE E. CONNORS,
                                             in her official capacity as the
                                             Attorney General of Hawaii




 785670_1                               13
